Title: To James Madison from Richard Forrest, 27 August 1809
From: Forrest, Richard
To: Madison, James


Dear Sir,Augt 27. 1809
In the letter which I had the honor to write you about a week since, I stated that Mr. McKeehan had gone to Phila., but meant to return to Geo Town in a few days, which he accordingly did on saturday last; when I stated to him the substance of what I had recd. from you on the subject of his application. He was to have proceeded on next Morn’g for Orange, which he seemed to think a necessary Mark of respect. I howevery [sic] quietted his apprehensions on that head by assuring him that it was not usual. The enclosed letter is from him, in which I presume he has unfolded his veiws. His age is about forty, and his person and address rather in his favor. He requires however, to be spoken to in a Note rather beyond the common pitch of the voice to make [him] hear distinctly. I send you some of the last Papers and remain with the highest respect Your Obt. Sert
Rd. Forrest
